DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 
Such claim limitation(s) is/are: 
“machining unit (102) configured to provide a pressurized fluid jet (103) and to couple the laser beam (101) into the fluid jet (103)” in independent claim 1, the term “machining unit” is further recited without sufficient structure in dependent claims 2-4, 8, 9, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found the corresponding structure of “a lens, for coupling the laser beam into the fluid jet” (Page 13 and Figure 2) 
“a motion unit (104) configured to rotate the machining unit (102) around an x-axis and/or y-axis” in independent claim 1, the term “motion unit” is further recited without sufficient structure in dependent claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found no specified corresponding structure, thus any structure that would rotate the machining unit around an x or y axis would meet this limitation.
“determining unit (105) configured to determine a first angle between the fluid jet (103) and the y-axis and/or a second angle between the fluid jet (103) and the x-axis” in independent claim 1, the term “determining unit” is further recited without sufficient structure in dependent claims 4 and 8- 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found the corresponding structure of “includes a mechanical unit, and a sensing unit” (Page 4). 
“Processing unit (106) configured to control the motion unit (104) to rotate the machining unit (102) around the x-axis based on the first angle and/or around the y-axis based on the second angle” in independent claim 1, the term “processing unit” is further recited without sufficient structure in dependent claims 2 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found the corresponding structure of “processing unit 106 is, for example, realized by a microprocessor or computer and/or software” (Page 12).
“Sensing Unit (201) configured to sense light of the laser beam (101) and produce a sensing signal according to the sensed light” in dependent claim 4, the term “sensing unit” is further recited without sufficient structure in dependent claims 10, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found the corresponding structure of “the sensing unit may include a camera, photodetector, or the like (Page 4). 
“Collision Element (400) with a sharp edge (401) configured to disturb the fluid jet (103)” in dependent claim 5, however it is recited with sufficient structure in dependent claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found the corresponding structure of “a plate with a sharp edge as the collision element and/or the collision element is ring-shaped or cross-shaped (Page 5).
“Movement unit (202) configured to move the mechanical unit (203) relative to the machining unit (102) in the x-, y- and z-direction” in dependent claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawing found the corresponding structure of “the movement unit may include a translation motor or the like” (Page 4). 

a plate with a sharp edge as the collision element and/or the collision element is ring-shaped or cross-shaped.”
Claims 3, 6-7, and 10 recites the term "or". The term "term" is interpreted as being satisfied by either of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and the claims depending from this claim are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a motion unit (104) configured to rotate the machining unit (102) around an x-axis and/or y-axis”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Specifically the broad terms “a motion unit (104) configured to rotate the machining unit (102) around an x-axis and/or y-axis”, are not defined nor specifically shown with sufficient structure in applicant’s claims or specification. The lack of definition of the term “a motion unit (104) configured to rotate the machining unit (102) around an x-axis and/or y-axis” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures. A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a motion unit (104) configured to rotate the machining unit (102) around an x-axis and/or y-axis”.
Claims 2-12 are rejected for dependence from one or more of the above rejected claims.

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 includes the limitations “a motion unit (104) configured to rotate the machining unit (102) around an x-axis and/or y-axis” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to measuring said temperature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a motion unit (104) configured to rotate the 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(a) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-12 are rejected for dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 states the limitation of "the mechanical unit (203) includes a plate (400) with a sharp edge (401) as the collision element (400) and/or the collision element (400) is ring-shaped or cross-shaped." However due to the 112f interpretations, all of these limitations are already interpreted as part of the terms. Namely, the   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over GHEORGHE (EP 2960006 A1), in view of Sonner (US 20180169788 A1).
Regarding claim 1, Gheorghe teaches an apparatus (100) for machining a workpiece with a laser beam (101) [Figures 4a and 4b], the apparatus (100) comprising
a machining unit (102) [water-jet guided laser processing machine] configured to provide a pressurized fluid jet (103) and to couple the laser beam (101) into the fluid jet (103) [Paragraph 9],
See claim interpretation above for “machining unit”.

a motion unit (104) [Paragraph 107; displacement device] configured to rotate the machining unit (102) around an x-axis and/or y-axis [Paragraph 20],
See claim interpretation above for “a motion unit”.
Paragraph 20 teaches that the displacement device can be twisted when the constellation between the liquid jet and collision object is changed. Paragraph 18 teaches when the constellation is changed, it can be changed by rotating about a suitable axis (such as an x-axis or y-axis). 
a determining unit (105) [Paragraph 107; device for detecting first and second state of the liquid jet in different spatial constellation] configured to determine a first angle between the fluid jet (103) and the y-axis and/or a second angle between the fluid jet (103) and the x-axis [Paragraph 141],
See claim interpretation above for “determining unit”.
Determining unit consists of collision object 2 (mechanical unit) and photodetector 16 (sensing unit) as well as measuring electronics 17.
See claim interpretation above for “mechanical unit”.
See claim interpretation above for “sensing unit”.
See claim interpretation above for “collision element”.
Paragraph 113 teaches that the collision element has a plate-shaped part and a measuring point. Paragraph 92 teaches that sharp edge 2a serves as a measuring point. Figure 2a-f also include a variety of drawings of the collision element, of which some are cross shaped.
the mechanical unit (203) [Figure 2d; collision object 2] includes a plate (400) [reflective surface 3] with a sharp edge (401) [Paragraph 92; sharp edge 2a that serves as a measuring point] as the collision element (400) and/or the collision element (400) is ring-shaped or cross-shaped [Figure 2d; cross-shaped].

Paragraph 141 teaches that the angular position of the liquid jet can be determined by four angles of which are determined through known information and interaction between the fluid jet and the collision object. Paragraph 178-185 and Figures 7a-d explain how to convert the information gathered by interaction between the fluid jet and the collision object into the angular position. It is important to note that when the relative movement of the liquid jet is measured, only the movement in one dimension is considered (Paragraph 177). This means that the angular position calculated is the angular position of (or angle between the liquid jet and) either the x-axis, y-axis, or z-axis depending on which dimension the liquid jet is moved in.
	Gheorghe fails to teach:
and a processing unit (106) configured to control the motion unit (104) to rotate the machining unit (102) around the x-axis based on the first angle and/or around the y-axis based on the second angle.
Sonner teaches a scanner head for laser material processing, wherein:
and a processing unit (106) [control unit 7] configured to control the motion unit (104) [Paragraph 50; control the moveable optical elements] to rotate the machining unit (102) around the x-axis [Paragraph 2; control the angle of incidence of the laser beam axis on the workpiece] based on the first angle and/or around the y-axis based on the second angle [first inclination angle in an x-z plane and/or second inclination angle in a y-z plane].
See claim interpretation above for “processing unit”.

Paragraph 10 teaches that the position parameters detected by the beam position sensor are a first inclination angle in an x-z plane or a second inclination angle in a y-z plane.
Paragraphs 24-25 teach that the beam positioning system consists of mirrors which are rotatably mounted around a single axis of rotation. Thus, the adjustments made to the mirrors would be rotations. Paragraph 10 teaches these rotations are calculations based on the inclination angle in an x-z plane or y-z plane. Paragraph 19 teaches that the information gathered by the beam position sensor is used to determine a correction value.
Paragraph 21 teaches that the computing unit calculates a multidimensional correction value which reflects a delta between the target position and the actual position in several adjustment dimension of the beam position system. As Paragraph 10 teaches, one of these dimensions measured by the beam position sensor is the inclination angle. Thus part of the multidimensional correction value would include the correction value for the angle, which would reflect a delta (or difference) between the target angle and the measured angle of incidence.
Using a wet laser (or a laser which is coupled to a liquid jet stream) is known in the art to be advantageous over using a regular laser because using a wet laser can achieve a relatively high energy density at the processing point so that even very hard materials can be processed as evidenced by paragraph 15 of SAEGMUELL (DE 102012003202 A1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe to incorporate the teachings of Sonner and use a processing unit to rotate the water jet-guided processing machine around either the x-axis or the y-axis based on the angular position calculated by the determining unit. This would be done for the purpose of 

Regarding claim 2, Gheorghe as modified teaches the apparatus (100) according to claim 1.
Sonner further teaches:
the processing unit (106) [control unit 7] is configured to control the motion unit (104) [deflection unit comprising of two mirrors] to rotate the machining unit (102) [Paragraph 25; rotatable mounted around a single axis of rotation and adjusted so that the angle of incidence of the laser beam on the processing surface can be changed] by a first adjustment angle around the x-axis and/or by a second adjustment angle around the y-axis,
Paragraphs 24-25 teach that the beam positioning system consists of mirrors which are rotatably mounted around a single axis of rotation. Thus, the adjustments made to the mirrors would be rotations. Paragraph 10 teaches these rotations are calculations based on the inclination angle in an x-z plane or y-z plane. Paragraph 19 teaches that the information gathered by the beam position sensor is used to determine a correction value.
the first adjustment angle being defined by a difference between a first target angle and the first angle and the second adjustment angle being defined by a difference between a second target angle and the second angle.
Paragraph 21 teaches that the computing unit calculates a multidimensional correction value which reflects a delta between the target position and the actual position in several adjustment dimension of the beam position system. One of these dimensions is the inclination angle, as Paragraph 10 teaches that this is an aspect which is measured by the beam position sensor. Thus the correction value for the angle would reflect a delta (or difference) between the target angle and the measured angle of incidence.


Regarding claim 4, Gheorghe as modified teaches the apparatus (100) according to claim 1, wherein:
the determining unit (105) [Paragraph 107; device for detecting first and second state of the liquid jet in different spatial constellation] includes a mechanical unit (203) [collision object 2], and a sensing unit (201) [photodetector 16] configured to sense light of the laser beam (101) [Paragraphs 160-163; configured to determine if reflected light of laser beam is above threshold or not] and produce a sensing signal according to the sensed light, and the determining unit (105) is configured to determine an x-position and/or y-position of the fluid jet (103) based on a change of a sensing signal from the sensing unit (201) while moving the machining unit (102) relative to the mechanical unit (203) in the x-direction and/or y-direction.
Paragraph 141 teaches that the angular position of the liquid jet can be determined by four angles of which these angles are determined through known information and interaction between the fluid jet and the collision object. Paragraph 178-185 and Figures 7a-d explain how to convert the information detected into the angular position. Paragraphs 173-175 teach how said information on the angular position is gathered. Namely, the collision object and fluid jet move relative to other. When there is no interaction between the two, there is practically no signal from the photodetector. When the fluid jet interacts with the reflecting surface 3 of the collision object 2, there is a strong signal from the photodetector. When the fluid jet interacts with the edge of the collision object, there is a small value of reflection from the photodetector. This information can be used to determine the angular position as explained in Paragraphs 178-185.

Regarding claim 5, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
the mechanical unit (203) [collision object 2] includes at least a collision element (400) [collision object 2] with a sharp edge (401) [Paragraph 92; sharp edge 2a that serves as a measuring point] configured to disturb the fluid jet (103), when the fluid jet (103) touches the sharp edge (401) [Figure 1b; Paragraph 120],

Regarding claim 6, Gheorghe as modified teaches the apparatus (100) according to claim 5, wherein:
the mechanical unit (203) [Figure 2d; collision object 2] includes a plate (400) [reflective surface 3] with a sharp edge (401) [Paragraph 92; sharp edge 2a that serves as a measuring point] as the collision element (400) and/or the collision element (400) is ring-shaped or cross-shaped [Figure 2d; cross-shaped].
See claim interpretation above for “or”.

Regarding claim 7, Gheorghe as modified teaches the apparatus (100) according to claim 5, further comprising:
a machining surface (304) [Figure 4a; workpiece 6] configured to mount the workpiece [workpiece holder 5], wherein the mechanical unit (203) [collision object 2] includes or is attached to the machining surface (304) [Paragraph 153; collision object 2 is attached to the workpiece 6].

Regarding claim 8, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
the determining unit (105) [collision object 2] further includes a movement unit (202) [Paragraph 18; stepper motor] configured to move the mechanical unit (203) relative to the machining unit (102) in the x-, y- and z-direction [Paragraphs 17-18; change in constellation of which only one parameter is changed in each succession].
See claim interpretation above for “movement unit”.
Paragraph 18 teaches that counters on a stepper motor [otherwise known as a translation motor] are used to record the change in constellation between a fluid jet and collision object and that the stepper motor facilitates the change in constellation. 

Regarding claim 9, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
the processing unit (106) is configured to control the determining unit (105) [collision object 2] to determine an x-position and/or y-position of the fluid jet (103) at two or more different z-positions of the mechanical unit (203) relative to the machining unit (102), in order to determine respectively the first angle and/or second angle [Paragraph 34].
Paragraph 34 teaches the preferred measurement method is measuring the position in a plane, which includes the x-position and/or y-position, using the collision object before changing the z-position of the collision object and measuring again to determine orientation and angular position of the water jet. In Gheorghe as modified, the processing unit would control the position of the determining unit and perform this change to determine the angular position (first/second angle) of the water jet.

Regarding claim 10, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
the sensing unit (201) [photodetector 16] is arranged to sense light (301) of the laser beam (103) [Paragraphs 160-163; configured to determine if reflected light of laser beam is above threshold or not] reflected from the mechanical unit (203) [Paragraphs 51 and 162; reflected from the mechanical unit], a machining surface (304), or the workpiece.
See claim interpretation above for “or”.
	Paragraph 51 teaches that the collision object also has a number of flat surface which reflect light. Paragraph 162 teaches when a jet of liquid hits the reflecting surface, the light is directed back through the jet of liquid to the photodetector 16.

Regarding claim 11, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
the sensing unit (201) [photodetector 16] is integrated into the machining unit (102) [Figure 5].
Figure 5 shows that the photodetector 16 is integrated into the water-jet guided laser processing machine as the light bounces back through the liquid chamber 14 to reach the photodetector.

Regarding claim 12, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
the sensing unit (201) [photodetector 16] is arranged to sense light (301) of the laser beam (101) back-propagating through the fluid jet (103) [Paragraph 162; returns via the jet of liquid 1].

Regarding claim 13, Gheorghe teaches a method for angle adjustment of a pressurized fluid jet (103) guiding a laser beam (101) for machining a workpiece [Figures 4a and 4b], the method (500) comprising
providing (501) the fluid jet (103) [jet of liquid] and coupling the laser beam (101) into the fluid jet (103) [Paragraph 9; liquid jet guides a laser beam],
determining (502) a first angle between the fluid jet (103) and a y-axis and/or a second angle between the fluid jet (103) and an x-axis [Paragraph 141],
Paragraph 15 teaches that the measuring device needs to be mounted so that the relationship calculated between the fluid jet and the collision object can be related to objects independent of those two. Paragraph 18 teaches that counters on a stepper motor are used to record the change in constellation between a fluid jet and collision object and that the stepper motor facilitates the change in constellation. 
Paragraph 141 teaches that the angular position of the liquid jet can be determined by four angles of which are determined through known information and interaction between the fluid jet and the collision object. Paragraph 178-185 and Figures 7a-d explain how to convert the information gathered by interaction between the fluid jet and the collision object into the angular position. It is important to note that when the relative movement of the liquid jet is measured, only the movement in one dimension is considered (Paragraph 177). This means that the angular position calculated is the angular position of (or angle between the liquid jet and) either the x-axis, y-axis, or z-axis depending on which dimension the liquid jet is moved in.
	Gheorghe fails to teach:
rotating (503) the fluid jet (103) around the x-axis based on the first angle and/or around the y-axis based on the second angle. 
Sonner teaches a scanner head for laser material processing, comprising:
rotating (503) the laser [Paragraph 2; control the angle of incidence of the laser beam axis on the workpiece] around the x-axis based on the first angle and/or around the y-axis based on the second [first inclination angle in an x-z plane and/or second inclination angle in a y-z plane].

Paragraphs 24-25 teach that the beam positioning system consists of mirrors which are rotatably mounted around a single axis of rotation. Thus, the adjustments made to the mirrors would be rotations. Paragraph 10 teaches these rotations are calculations based on the inclination angle in an x-z plane or y-z plane. Paragraph 19 teaches that the information gathered by the beam position sensor is used to determine a correction value.
Paragraph 21 teaches that the computing unit calculates a multidimensional correction value which reflects a delta between the target position and the actual position in several adjustment dimension of the beam position system. As Paragraph 10 teaches, one of these dimensions measured by the beam position sensor is the inclination angle. Thus part of the multidimensional correction value would include the correction value for the angle, which would reflect a delta (or difference) between the target angle and the measured angle of incidence.
Using a wet laser (or a laser which is coupled to a liquid jet stream) is known in the art to be advantageous over using a regular laser because using a wet laser can achieve a relatively high energy density at the processing point so that even very hard materials can be processed as evidenced by paragraph 15 of SAEGMUELL (DE 102012003202 A1).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe to incorporate the teachings of Sonner and use a processing unit to rotate the water jet-guided processing machine around either the x-axis or the y-axis based on the angular position calculated by the determining unit. This would be done for the purpose of using said correction values on the jet’s angle to correct any deviations in the jet’s position and/or angle (Sonner Paragraph 34-35) during a processing process.


determining (502, 602) the first and/or second angle,
Paragraph 141 teaches that the angular position of the liquid jet can be determined by four angles of which are determined through known information and interaction between the fluid jet and the collision object. Paragraph 178-185 and Figures 7a-d explain how to convert the information gathered by interaction between the fluid jet and the collision object into the angular position. It is important to note that when the relative movement of the liquid jet is measured, only the movement in one dimension is considered (Paragraph 177). This means that the angular position calculated is the angular position of (or angle between the liquid jet and) either the x-axis, y-axis, or z-axis depending on which dimension the liquid jet is moved in.
Sonner further teaches:
defining (601) a first target angle and/or a second target angle [Paragraph 21],
calculating (603) a first adjustment angle by a difference between the first target angle and the first angle and/or a second adjustment angle by a difference between the second target angle and the second angle,
Paragraph 21 teaches that the computing unit calculates a multidimensional correction value which reflects a delta between the target position and the actual position in several adjustment dimension of the beam position system. As Paragraph 10 teaches, one of these dimensions measured by the beam position sensor is the inclination angle. Thus part of the multidimensional correction value would include the correction value for the angle, which would reflect a delta (or difference) between the target angle and the measured angle of incidence. At least one target angle must be defined to calculate this delta.
and rotating (503, 604) the fluid jet (103) by the first adjustment angle around the x-axis and/or by the second adjustment angle around the y-axis.
Paragraphs 24-25 teach that the beam positioning system consists of mirrors which are rotatably mounted around a single axis of rotation. Thus, the adjustments made to the mirrors would be rotations. Paragraph 10 teaches these rotations are calculations based on the inclination angle in an x-z plane or y-z plane. Paragraph 19 teaches that the information gathered by the beam position sensor is used to determine a correction value.
In Gheorghe as modified with Sonner, the correction angle calculated would be used to rotate the machining unit instead of the mirrors. The calculations and measurement would also be done by the method taught by Gheorghe.

Regarding claim 15, Gheorghe as modified teaches the method (600) according to claim 14.
Sonner further teaches:
defining (601) a first tolerance and/or a second tolerance,
and interrupting the method (600), before rotating (503, 604) the fluid jet (103), if the first adjustment angle is smaller than the first tolerance, or the second adjustment angle is smaller than the second tolerance, or the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance [Paragraph 58].
Paragraph 58 teaches that the process of readjusting the laser position continues until the actual position is within a predetermined tolerance range. Thus, a tolerance range must be defined. 
As explained in Claim 14, one of the correction values would be the correction value of the inclination angle. Because this information on the inclination angle is used to determine the delta change between the target inclination angle and the current inclination angle, a predetermined .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GHEORGHE (EP 2960006 A1), in view of Sonner (US 20180169788 A1) and in further view of SONG (CN 104708204 A).
Regarding claim 3, Gheorghe as modified teaches apparatus (100) according to claim 1.
Gheorghe fails to teach:
the motion unit (104) is configured to rotate the machining unit (102) with a precision of 1 degree or less around the x-axis and/or y-axis.
Song teaches a laser-electric arc composite welding gun, wherein:
the adjusting framework of the invention allows the laser and arc electrodes to be moved in the x, y, and z axis directions
the adjusting precision of the arc electrode is 1 degree
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Song and have the water-jet guided laser processing machine have a precision of 1 degree around the x-axis or the y-axis. Having a precision of this amount when adjusting a device in a laser apparatus is beneficial as having a better precision is known in the art to be desirable.
Furthermore, the examiner notes that it would have been an obvious matter of optimization to improve the precision of a machining unit since the applicant has not disclosed any specific structure on how a precision of 1 degree or less is achieved. Thus, optimizing a machining head to have a precision of 1 degree or less would have been obvious to one of ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EWERT (US 20150059293 A1) – rotating laser head apparatus
Zhang (US 20140263212 A1) – laser cutting at an angle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763